FILED
                             NOT FOR PUBLICATION                            MAR 07 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


XIAO QIANG LIN,                                  No. 13-73230

               Petitioner,                       Agency No. A088-786-303

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 24, 2016**

Before:        LEAVY, FERNANDEZ, and RAWLINSON, Circuit Judges.

      Xiao Qiang Lin, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for asylum and withholding

of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this cases is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
substantial evidence the agency’s factual findings, Gu v. Gonzales, 454 F.3d 1014,

1018 (9th Cir. 2006), and we deny the petition for review.

      Substantial evidence supports the agency’s determination that Lin failed to

establish past persecution on account of “other resistance” to China’s coercive

population control policy. See He v. Holder, 749 F.3d 792, 795-96 (9th Cir. 2014);

see also Gu, 454 F.3d at 1020-21 (record did not compel the finding that petitioner

suffered past persecution). We reject Lin’s contention that the BIA failed to

consider his experiences cumulatively. Substantial evidence also supports the

agency’s conclusion that Lin did not establish a well-founded fear of future

persecution. See He, 749 F.3d at 796. Thus, Lin’s asylum claim fails.

      Because Lin failed to establish eligibility for asylum, his withholding of

removal claim necessarily fails. See Zehatye v. Gonzales, 453 F.3d 1182, 1190

(9th Cir. 2006).

      PETITION FOR REVIEW DENIED.




                                          2                                     13-73230